19-1244
    Long Dong v. Garland
                                                                                   BIA
                                                                           A077 415 473

                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 8th day of July, two thousand twenty-one.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    JIAN LONG DONG,
             Petitioner,

                     v.                                          19-1244
                                                                 NAC
    MERRICK B. GARLAND, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.*
    _____________________________________

    FOR PETITIONER:                   Theodore N. Cox, New York, NY.

    FOR RESPONDENT:                   Joseph H. Hunt, Assistant
                                      Attorney General; Bernard A.

    * The Clerk of Court is respectfully directed to amend the caption as set
    forth above.
                              Joseph, Senior Litigation Counsel;
                              Anthony O. Pottinger, Trial
                              Attorney, Office of Immigration
                              Litigation, United States
                              Department of Justice, Washington,
                              DC.

      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Jian Long Dong, a native and citizen of the

People’s Republic of China, seeks review of an April 11, 2019,

BIA   decision    denying   his   motion   to    reopen   his   removal

proceedings.      In re Jian Long Dong, No. A077 415 473 (B.I.A.

Apr. 11, 2019).       We assume the parties’ familiarity with the

underlying facts and procedural history.

      The applicable standards of review are well established.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

2008).     Petitioner moved to reopen his removal proceedings

to present evidence of his claimed fear of persecution based

on the births of his two children in the United States

purportedly      in   violation   of   China’s   population     control

program.

      It is undisputed that Petitioner’s motion to reopen was
                                   2
untimely because he filed it more than one year after he was

ordered removed.         See 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R.

§ 1003.2(c)(2).         The time limitation does not apply if the

motion is to reopen proceedings to apply for asylum “based on

changed      country     conditions      arising        in   the    country      of

nationality or the country to which removal has been ordered,

if such evidence is material and was not available and would

not   have    been      discovered      or    presented      at    the    previous

proceeding.”            8 U.S.C.     § 1229a(c)(7)(C)(ii);               see    also

8 C.F.R. § 1003.2(c)(3)(ii).

      We    find   no    error     in   the     BIA’s    determination          that

Petitioner failed to demonstrate materially changed country

conditions related to the enforcement of the family planning

policy.      See Jian Hui Shao, 546 F.3d at 159-66, 169-73.                      As

the   BIA    found,     Petitioner’s         evidence    reflected       that    the

Chinese government had loosened the family planning policy to

permit two children per couple beginning January 1, 2016, and

that the use of incentives and economic punishments to coerce

compliance with the policy continued as it had for years.

      Accordingly,       because     Petitioner     did      not    establish      a

material adverse change in conditions in China, the BIA did

                                        3
not abuse its discretion in denying his motion to reopen as

untimely.      See   8 U.S.C.       § 1229a(c)(7)(C);   8 C.F.R.

§ 1003.2(c).

    For the foregoing reasons, the petition for review is

DENIED.

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe,
                           Clerk of Court




                                4